department of the treasury internal_revenue_service washington d c date number release date cc dom corp frev-108170 -00 uilc internal_revenue_service national_office field_service_advice memorandum for john l schmitz r a midwest district from assistant to the chief branch cc corp subject inclusion in consolidated_return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend foreign parent u s parent sub issues when does the period of eligibility begin for a life_insurance_company to be included as a member of the consolidated_return conclusions the taxpayer was properly included in the consolidated group’s return only in the year the corporation did not qualify as a life_insurance_company facts sub a domestic_corporation was purchased on by u s parent u s parent is the common parent of a life-nonlife consolidated_group u s parent’s stock is owned by a foreign_corporation foreign sub foreign sub is owned by foreign parent frev-108170 -00 in the sub stock was transferred to foreign parent on the sub stock was re-transferred to u s parent for the tax_year sub did not qualify under sec_816 as life_insurance_company u s parent included sub in the u s parent’s life-nonlife consolidated_return for the year for the tax_year sub qualified as a life_insurance_company and was included in the u s parent’s life-nonlife consolidated_return law and analysis sec_1504 provides that an affiliated_group means one or more chains of includible corporations connected through stock ownership stock meeting the requirements in each of the includible corporations must be owned directly by or more of the other includible corporations sec_1504 provides in part that the term includible_corporation means any corporation except insurance_companies subject_to taxation under sec_801 and foreign_corporations sec_1504 provides that the common parent of a group may elect to treat domestic insurance_companies as includible corporations except that no such company shall be so treated until it has been a member of the affiliated_group for the taxable years immediately preceding the taxable_year sec_1_1502-47 provides that a corporation that is not an eligible_corporation is ineligible if a life company is ineligible it is not treated under sec_1504 as an includible_corporation sec_1_1502-47 provides in part that a corporation is an eligible_corporation for a taxable_year of a group only if throughout every day of the base_period the common parent's five taxable years immediately preceding the group's taxable_year for which the consolidated_return and the determination of eligibility are made the corporation a was in existence and a member of the group determined without the exclusions in sec_1504 b was engaged in the active_conduct_of_a_trade_or_business c did not experience a change in tax character within the meaning of sec_1_1502-47 and frev-108170 -00 d did not undergo disproportionate asset acquisitions within the meaning of sec_1_1502-47 sec_1_1502-47 provides in part that a corporation must have been a member of the group throughout the base_period to be eligible thus an ineligible_corporation includes one whose stock was acquired from outside the group at any time during the base_period case development hazards and other considerations we agree with your analysis that sub was improperly included in the u s parent’s consolidated_return for the and tax years sub was not a member of the u s parent affiliated_group as defined by sec_1504 for every day of the u s parent’s previou sec_5 taxable years and thus was an ineligible member of the u s parent consolidated_group sec_1_1502-47 for the tax_year sub was an ineligible nonlife company as an ineligible nonlife company it is an includible_corporation and joins in the u s parent’s consolidated_return however as an ineligible nonlife company sub’s losses may not be used to set off the income of a life member sec_1_1502-47 for the tax_year sub qualified as a life_insurance_company as an ineligible life_insurance_company it is not an includible_corporation under sec_1504 in the u s parent group and should not be included in the consolidated_return sec_1_1502-47 sub must file a separate_return for with regards to additional information and development the only additional factual information that would be relevant to whether sub should have been included in the u s parent’s consolidated_return concerns whether there were asset transfers from eligible members of the group it is possible that such asset transfers could cause sub to be eligible under the tacking rule_of sec_1_1502-47 please call guy barry pincite2 if you have any further questions sincerely associate chief_counsel corporate by edward s cohen chief branch
